The Vice-Chancellor :
Held, that the defendant made his application at too late a day to be let in to defend this suit. He did not excuse the delay; nor show any sufficient reason why he had omitted to answer the bill in proper season, if he really had any defence to make.
This branch of the motion was denied.
But he was of opinion that the sale by master Millard, under the decree—which directed a sale by a master “ residing in the city of New York”—and he residing in King’s County—was irregular and void; and that there must be a resale, by a master “residing in the city of New York.(a)

 See Fuller v. Van, Geesen, 4 Hill’s R. 176.